March 5, 2008 - Strata Oil & Gas Completes Pre-Feasibility Study on its Cadotte Project, NPV Exceeds $1 Billion Strata Oil & Gas Inc. ("Strata") (OTC BB: SOIGF) has released its Pre-Feasibility Study on its 100% owned Cadotte Project in the Peace River Oil Sands area of Alberta, Canada. Based on forecast prices and costs, this Pre-Feasibility economic analysis indicates that the development of Strata's Cadotte Project is economically viable with a net present value (discounted at 10%) of cash flows before income taxes of USD $1.2 billion. Norwest Questa Engineering Corporation ("Norwest") of Golden, Colorado completed this independently prepared Pre-Feasibility report on behalf of Strata. Norwest conducted an initial economic evaluation of the Cadotte Project, at a level of study consistent with that of a Preliminary Feasibility Study, based on the Most Likely potentially recoverable portion of the Discovered Petroleum Initially In Place (Discovered PIIP) estimate of 517 MMSTB.The term “Discovered PIIP” replaces “Discovered Resources” as defined in the COGE Handbook.Norwest estimates the Low Estimate of the potentially recoverable portion of the Discovered PIIP to be 245 MMSTB with a High Estimate of 855 MMSTB. In a report dated August 16, 2007 Strata released an independent analysis, prepared by Norwest, of the drilling results and existing data available on a portion of the leases held by Strata in the Peace River Oil Sands area. Norwest evaluated data from 57 wells in the area to determine the thickness variation of the ore.
